DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Richard Brewster Main on 03/02/2021.

The application has been amended as follows: 
                                                          In The Claims
3.	In claim 1, line 7, replace “inside between and relative to the hot face and the backside” with --inside the stave cooler body between the hot face and the backside--.
	In claim 1, line 10 replace “the outside” with --an outside--.
	In claim 5, line 4; replace “the backside of a solidified casting” with --the backside of the stave cooler body--.
	In claim 6, line 5, replace “steel ring anchored by and solidified into” with --steel ring and anchored into--. 

Allowable Subject Matter
4.	Claims 1, 2 and 4-7 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the prior of record differs from the instant claimed invention by failing to teach ad/or adequately suggests as in:
As in claim 1: stave cooler for a furnace that comprises a liquid coolant piping cast inside and a single steel collar which is at one end embedded and anchored into the stave cooler body on the backside to gas-seal and support an entire weight of the stave cooler from an opposite end, and through which any and every external inlet/outlet connection of the liquid coolant piping are collected and routed together.
As in claim 7: a stave cooler comprising: a cast iron stave body in which are fixed but not bonded a liquid coolant steel piping, and a single protrusion and jacketing steel-to-steel welding collar anchored into a backside of the cast iron stave body and positioned to enable the stave cooler to hang and be entirely supported by a distal end passed from only inside and through a single gas-sealable penetration of a steel containment shell; Page 5 of 12wherein all the liquid coolant steel piping within are collected together as a single group and routed through the single steel-to-steel welding collar.
Among the significant advantages of the instant claimed stave cooler assembly over the prior art is that it provides a liquid coolant piping containment box  strongly attached to the stave cooler body that would not pull off; and also gas-tight to contain lethal process gases inside the steel containment shell of the blast furnace. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-



/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733